Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 15, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155583                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  OCTAVIAN FLY,                                                                                                       Justices


               Plaintiff,

  v                                                                 SC: 155583
                                                                    AGC: 16-1616; 17-0471
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ____________________________________/

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of April 11, 2017, the Clerk of the Court is
  hereby directed to close this file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 15, 2017
                                                                               Clerk